DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In the amendment dated 02/25/2022, the following has occurred: Claim(s) 1, 13, and 16 have been amended. Claim(s) 4-6 and 20 have been canceled. 
Claim(s) 1-3 and 7-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites the same limitations for the cutting mode as the newly added amendments.
Claim 9 recites the same limitations for the cutting mode as the newly added amendments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter (US 20070286958) in view of Khairallah (US 20170106593) and Buller 2018 (US 20180117845 A1). 
Regarding claim 1, Slaughter discloses an additive manufacturing apparatus utilizing combined electron beam selective melting and electron beam cutting (method of making components by hybrid metal deposition, par. 5, where the components are melted and cut, par. 6), comprising, 
a vacuum forming chamber (electron beam gun is used in a vacuum chamber, par. 15); 
a workbench (substrate 10), 
a forming area of the workbench being provided at least in the vacuum forming chamber (metal layer is formed on a substrate 10, Fig. 1, and the metal is melted in the vacuum chamber, par. 15-16; it is understood by the examiner that the substrate is within the vacuum chamber); 
a powder supply device (metal alloy may be in the form of a powder, par. 18) configured to spread powder on the forming area (at least one layer of metal alloy is deposited, where the metal can be a powder, par. 18); 
at least one electron beam emitting, focusing and scanning device (electron beam 16), a scanning range of the electron beam emitting, focusing and scanning device covering at least a part of the forming area (electron beam is used to form patterns, Fig. 2, where in order to make the patterns it would be inherent that the electron beam has a scanning range that covers at least a part of the substrate, par. 20); 
a controller (ARCAM EBM S12 system is used to perform deposition, where is it understood by the examiner that the ARCAM performs the function of controlling the electron beam) configured to control each of the electron beam emitting, focusing and scanning device to operate to emit an electron beam in three modes of heating (heating component may be the electron beam gun, par. 15), selective melting (melting step, par. 15), and electron beam cutting (cutting step, par. 16); 
wherein the powder supply device spreads the powder onto the forming area to form a powder bed with a certain thickness (at least one layer of metal alloy is deposited and the thickness of the deposited layer is about 0.004 inches to 0.008 inches, par. 18); 
the electron beam emitting, focusing and scanning device emits the electron beam in the heating mode (heating component may be the electron beam gun, par. 15), and the electron beam scans and preheats the powder bed so as to heat; 
the electron beam emitting, focusing and scanning device emits the electron beam in the selective melting mode, and the electron beam scans and melts the powder in a section so as to melt and deposit the powder to form a section layer of a required component (electron beam is used to melt the metal alloy to form a layer of a component part, par. 16); 
the electron beam emitting, focusing and scanning device emits the electron beam in the electron beam cutting mode (cutting step, par. 16), and the electron beam scans and cuts inner of a section of the component once (layers are cut to make a net shaped component, such as cut path 24, par. 16, Fig. 2) or for a plurality of times to remove or cut off a rough edge and welded powder on the outlines so as to obtain precise and smooth inner and outer outlines of the section of the component (the cut path 24 results in a component that has a smooth surface finish, par. 20); 
the powder is spread on the section layer of the component with the cut section outlines, and the heating, melting deposition and outline cutting are carried out in sequence, a manufacturing process of spreading, heating, melting deposition and outline cutting layer by layer is repeated until a required three-dimensional solid component is obtained (method involves depositing layers of metal on the substrate, heating, melting, and cutting each layer, par. 16).
Slaughter does not disclose that the electron beam cuts the outer outline of the component.
Slaughter additionally teaches that the cutting can be done to form a net-shaped component part for the purpose of obtaining a smoother surface (par. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of cutting the outer outline of the component. One of ordinary skill in the art would be motivated to cut the outer outline of the component to obtain a smoother surface on both the inner and outer wall of the component (par. 20).
Slaughter does not disclose that the electron beam performs focusing and preheating the powder to perform slight sintering.
Khairallah discloses an additive manufacturing device that uses an electron beam (par. 26) to perform focusing (par. 10) and slight sintering in the preheating (step 108, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of Khairallah. Doing so would have the benefit of preventing particles from spattering during the second melting step (par. 24)
Slaughter in view of Khairallah does not disclose wherein in the heating mode, the electron beam emitted by the electron beam emitting, focusing and scanning device focuses above or below a forming plane, a scanning speed is from 0.01 m/s to 50 m/s, 
two adjacent scanning paths do not overlap each other, and 
a scanning interval is greater than 10 microns; 
wherein in the selective melting mode, the electron beam emitted by the electron beam emitting, focusing and scanning device focuses on a forming plane, a scanning speed is from 0.01 m/s to 10 m/s, 
two adjacent scanning paths do not overlap each other, and 
a scanning interval is greater than 10 microns;
wherein in the electron beam cutting mode: 
a continuous electron beam emitted by the electron beam emitting, focusing and scanning device is focused on a plane of the section of the component, a scanning speed is from 1 m/s to 50 m/s, and two adjacent scanning paths overlap completely or a scanning interval is less than 8 microns.
a pulsed electron beam emitted by the electron beam emitting, focusing and scanning device focuses on a plane of the section of component, a pulse frequency is 1 Hz to 100 kHz, 
a scanning speed is 0.1 m/s to 5 m/s, and two adjacent scanning paths overlap each other or a scanning interval is less than 8 microns.
Buller 2018 discloses an electron beam for 3D printing that has a scanning speed between 0.001 m/s – 50 m/s (par. 214); the electron beam can be continuous or pulsed, and the pulsed frequency can range between 1 kHz – 5 MHz (par. 216). And the mean distance between droplets, where the droplets are the melted material irradiated by the electron beams, can be at least 1 micron to 500 microns (par. 173). The droplets may also form a wire by overlapping (par. 174).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah to incorporate the teachings of Buller 2018. Selecting the scanning speed, pulse energy beam frequency, and scanning interval is an ordinary part of operating an electron beam additive apparatus and one of ordinary skill in the art would be able to select from the parameter ranges discussed above based on operating requirements.
Slaughter in view of Khairallah and Buller 2018 does not disclose that the same electron beam can operating in the heating mode, selective melting mode, and cutting mode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 and integrate the three different operating modes to be performed by the same electron beam (MPEP 2144.04 V). Since Buller 2018 shows that their electron beam can operate at the same parameter ranges required for all three modes, one of ordinary skill in the art, could be motivated to reduce the number of electron beam sources such that one electron source performs all three functions. Reducing the number of electron beams sources would reduce manufacturing cost. 
Examiner comment: If integration of the three operating modes require more than simply varying the operating parameters and requires non-obvious structure not disclosed in the claims, the examiner invites the applicants to provide clarity.
Regarding claim 3, Slaughter in view of Khairallah and Buller 2018 discloses the additive manufacturing apparatus according to claim 1, wherein the electron beam emitting, focusing and scanning device is able to generate a continuous electron beam and pulsed electron beam (par. 216, Buller 2018).
Regarding claim 8, Slaughter in view of Khairallah and Buller 2018 discloses the additive manufacturing apparatus according to claim 1, wherein in the electron beam cutting mode, a continuous electron beam emitted by the electron beam emitting, focusing and scanning device is focused on a plane of the section of the component, 
a scanning speed is from 1 m/s to 50 m/s, and 
two adjacent scanning paths overlap completely or a scanning interval is less than 8 microns (scanning speed between 0.001 m/s – 50 m/s (par. 214, Buller 2018); the electron beam can be continuous or pulsed, and the pulsed frequency can range between 1 kHz – 5 MHz (par. 216, Buller 2018). And the mean distance between droplets, where the droplets are the melted material irradiated by the electron beams, can be at least 1 micron to 500 microns (par. 173, Buller 2018). The droplets may also form a wire by overlapping (par. 174, Buller 2018)).
Regarding claim 9, Slaughter in view of Khairallah and Buller 2018 discloses the additive manufacturing apparatus according to claim 1, wherein in the electron beam cutting mode, a pulsed electron beam emitted by the electron beam emitting, focusing and scanning device focuses on a plane of the section of component, 
a pulse frequency is 1 Hz to 100 kHz, 
a scanning speed is 0.1 m/s to 5 m/s, and 
two adjacent scanning paths overlap each other or a scanning interval is less than 8 microns (scanning speed between 0.001 m/s – 50 m/s (par. 214, Buller 2018); the electron beam can be continuous or pulsed, and the pulsed frequency can range between 1 kHz – 5 MHz (par. 216, Buller 2018). And the mean distance between droplets, where the droplets are the melted material irradiated by the electron beams, can be at least 1 micron to 500 microns (par. 173, Buller 2018). The droplets may also form a wire by overlapping (par. 174, Buller 2018)).
Regarding claim 10, Slaughter in view of Khairallah and Buller 2018 discloses the additive manufacturing apparatus according to claim 1, wherein the electron beam emitting, focusing and scanning device is arranged at a top of the vacuum forming chamber and directly above the forming area. (electron beam device 14 which is above the substrate 10, Fig. 1)
Regarding claim 11, Slaughter in view of Khairallah and Buller 2018 discloses the additive manufacturing apparatus according to claim 1, wherein the powder comprises ceramic powder and/or metal powder (metal alloy may be in the form of a powder, par. 18). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Khairallah and Buller 2018 as applied to claim 1 above, and further in view of Irumata (US 20180127866 )
Regarding claim 2, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein an acceleration voltage of the electron beam emitted by the electron beam emitting, focusing and scanning device varies from 10 kV to 200 kV.
Irumata discloses using an electron beam for additive manufacturing wherein the acceleration voltage can vary between 50 to 70 kV (par. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to incorporate the teachings of Irumata. One of ordinary skill in the art would be able to determine what acceleration voltage to operate at based on design requirements.
Claim 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Khairallah and Buller 2018 as applied to claim 1 above, and further in view of Buller (US 20170165792). 
Regarding claim 7, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein in the selective melting mode, the electron beam emitting, focusing and scanning device 
regulates a melting depth by adjusting beam intensity of the electron beam, 
a moving speed of a focus on a forming plane, 
a scanning interval of adjacent scanning paths and an interval time of the adjacent scanning paths; for an area where a component entity is below a current forming layer and the current forming layer needs to fuse with the component entity, the melting depth exceed a thickness of the current forming layer; 
for another area where the powder bed or a cut edge of outline is below the current forming layer, the melting depth is equal to or less than the thickness of the current forming layer.
Buller discloses a method for irradiating with electron beams wherein the electron beam device regulates a melting depth by adjusting beam intensity of the electron beam (tiling energy flux controls the depth of melt pools, par. 196; where the energy density of the tiling energy flux can be controlled, par. 157), 
a moving speed of a focus on a forming plane (scanning speed can be controlled, par. 38), 
for an area (a fraction of the material can be heated to penetrate several hardened layers, par. 185) where a component entity is below a current forming layer and the current forming layer needs to fuse with the component entity, the melting depth exceed a thickness of the current forming layer (the melt pols can span into previously formed layers, par. 196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to incorporate the teachings of Buller. Doing so would have the benefit of fusing the formed layers together, even the entire depth of the material (par. 185, Buller)
Buller further discloses for another area where the powder bed or a cut edge of outline is below the current forming layer, the melting depth is equal to or less than the thickness of the current forming layer (shallow transformation, where the melt pool is less than the current layer, Fig. 35B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah, Buller 2018, and Buller to incorporate the additional teachings of Buller. Doing so would have the benefit of generating a hanging plane or wire (par. 212, Buller)
Regarding claim 12, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein two electron beam emitting, focusing and scanning devices are provided, the electron beam emitted by each electron beam emitting, focusing and scanning device has three modes of heating, selective melting and electron beam cutting, scanning areas of the two electron beam emitting, focusing and scanning devices overlap at edge portions, and at least 90% of the scanning areas do not overlap.
Buller discloses two energy source device that scan tiles where the edge portion of the tiles have overlapped area that may be at most about 10%, or in other words 90% of the scanning area do not overlap (par. 190, Fig. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to incorporate the teachings of Buller and have overlapped areas. One of ordinary skill in the art would be able to determine the overlapping area based on design requirement and overlapping the welds help connect two welds.
Slaughter in view of Khairallah, Buller 2018, and Buller does not disclose wherein two electron beam emitting, focusing and scanning devices are provided, the electron beam emitted by each electron beam emitting, focusing and scanning device has three modes of heating, selective melting and electron beam cutting, scanning areas of the two electron beam emitting, focusing and scanning devices overlap at said edge portions
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah, Buller 2018, and Buller to incorporate a second electron beam device. Duplication of the electron beam device and the methods taught by Slaughter in view of Khairallah, Buller 2018, and Buller would have been obvious to one of ordinary skill in the art and has no patentable significance unless a new and unexpected result is produced, MPEP 2144.04 VI (B). The duplication of parts results on reads on wherein two electron beam emitting, focusing and scanning devices are provided, the electron beam emitted by each electron beam emitting, focusing and scanning device has three modes of heating, selective melting and electron beam cutting, scanning areas of the two electron beam emitting, focusing and scanning devices overlap at said edge portions
Regarding claim 13, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein at least four electron beam emitting, focusing and scanning devices arranged in an array are provided, the electron beam emitted by each electron beam emitting, focusing and scanning device has three modes of heating, selective melting and electron beam cutting, scanning areas of every electron beam emitting, focusing and scanning device overlap at edge portions, and at least 80% of the scanning areas do not overlap.
Buller discloses scanning tiles where the edge portion of the tiles have overlapped area that may be at most about 20%, or in other words 80% of the scanning area do not overlap (par. 190, Fig. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to incorporate the teachings of Buller and have overlapped areas. One of ordinary skill in the art would be able to determine the overlapping area based on design requirement and overlapping the welds help maintain a continuous component.
Slaughter in view of Khairallah, Buller 2018, and Buller does not disclose the additive manufacturing apparatus according to claim 1, wherein at least four electron beam emitting, focusing and scanning devices arranged in an array are provided, the electron beam emitted by each electron beam emitting, focusing and scanning device has three modes of heating, selective melting and electron beam cutting, scanning areas of every electron beam emitting, focusing and scanning device overlap at said edge portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah, Buller 2018, and Buller to incorporate a second electron beam device. Duplication of the electron beam device and the methods taught by Slaughter in view of Khairallah, Buller 2018, and Buller would have been obvious to one of ordinary skill in the art and has no patentable significance unless a new and unexpected result is produced, MPEP 2144.04 VI (B). The duplication of parts results on reads on wherein at least four electron beam emitting, focusing and scanning devices arranged in an array are provided, the electron beam emitted by each electron beam emitting, focusing and scanning device has three modes of heating, selective melting and electron beam cutting, scanning areas of every electron beam emitting, focusing and scanning device overlap at said edge portions.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Khairallah and Buller 2018 as applied to claim 1 above, and further in view of Gerard (US 3382328).  
Regarding claim 14, Slaughter in view of Khairallah does not disclose the additive manufacturing apparatus according to claim 1, wherein the electron beam emitting, focusing and scanning device is movable relative to the workbench. 
Gerard discloses an electron beam gun that is moved with respect to the irradiated surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to incorporate the teachings of Gerard. Doing so would have the benefit of being able to operate on large surfaces (Col 1 lines 25-30, Gerard)
Claim 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Khairallah as applied to claim 1 above, and further in view of 
Markl, Matthias. "Numerical modeling and simulation of selective electron beam melting using a coupled lattice Boltzmann and discrete element method." 
Regarding claim 15, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein the workbench is movably disposed in the vacuum forming chamber.
However, Slaughter discloses using an ARCAM EBM S12 (par. 12) for the 3D printing device. Markl discloses that the ARCAM EBM S12 (Fig. 6.1 deposits build tank has an elevating device that moves the process platform (which Slaughter refers to as the substrate 10)  up and down to deposit the next layer of powder (page 7 and page 210, Markl, Fig. 2.2 and Fig. 6.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to use the standard equipment provided by the ARCAM as disclosed by Markl. The movable process platform would allow the apparatus move the platform down to deposit a new layer on top of the previously irradiated powder layer, generating a 3D printed part.
Regarding claim 16, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein the workbench comprises; 
an operation platform, the forming area being provided in the operation platform; and 
a piston-type forming cylinder device disposed below the operation platform and comprising a forming cylinder and a piston-type elevating device; 
wherein an upper edge of the forming cylinder is flush with the operation platform, and the piston-type elevating device is able to move up and down in the forming cylinder.
However, Slaughter discloses using an ARCAM EBM S12 (par. 12) for the 3D printing device. Markl discloses that the ARCAM EBM S12 (Fig. 6.1 deposits powder from the hoppers to the upper surface of the process platform. The powder is raked across the process platform into the build tank which is in the shape of a square. The build tank has an elevating device that moves the process platform up and down to deposit the next layer of powder (page 7 and page 210, Markl, Fig. 2.2 and Fig. 6.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to use the standard equipment provided by the ARCAM as disclosed by Markl. One of ordinary skill in the art would recognize that a cylindrical build tank that is elevated with a piston would function equally well as the square shaped build tank disclosed by Slaughter and Markl and would have been able to select the cylindrical shape just the same.
Regarding claim 19, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein a pressure of the vacuum forming chamber is less than 10 Pa and the vacuum forming chamber is refilled with inert gas to prevent excess of disproportionate element evaporation.
However, Slaughter discloses using an ARCAM EBM S12 (par. 12) for the 3D printing device. Markl discloses that the ARCAM EBM S12 uses acceleration voltage of 60kV with common scan velocities in the range of 0.1 m/s to 10 m/s, operating at a base vacuum pressure lower than 5*10^-4 mbar (0.05 Pa), and layer thicknesses of 50 um to 200 um (page 110, Markl). The vacuum is controlled by adding helium to a pressure of 2*10^-3 mbar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to implement the 10 Pa and inert gas of Markl since they make the chamber suitable for additive manufacturing by electron beam. One of ordinary skill in the art would be able to pump the vacuum down to 0.05 Pa and maintain the controlled vacuum by adding helium.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Khairallah and Buller 2018 as applied to claim 1 above, and further in view of 
Markl, Matthias. "Numerical modeling and simulation of selective electron beam melting using a coupled lattice Boltzmann and discrete element method." 
and Ibe (US 20170189960). 
Regarding claim 17, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein the powder supply device comprises: 
a powder feeder configured to supply the powder to an upper surface of an operation platform; and a powder spread device provided on the operation platform and configured to disperse the powder into a forming cylinder and flatten the powder.
However, Slaughter discloses using an ARCAM EBM S12 (par. 12) for the 3D printing device. Markl discloses that the ARCAM EBM S12 (Fig. 6.1 deposits powder from the hoppers to the upper surface of the process platform. The powder is raked across the process platform into the build tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to use the standard equipment provided by the ARCAM as disclosed by Markl. 
Additionally, one of ordinary skill in the art would be able to make the build tank cylindrical in shape with a circular cross-section rather than a square cross-section. 
Slaughter in view of Khairallah, Buller 2018, and Markl does not disclose that the powder spread device flattens the powder.
Ibe discloses an electron beam apparatus (par. 45) for additive manufacturing wherein the powder spreader device (wiper 11, Fig. 1) flattens the powder deposited on the surface (par. 93). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah, Buller 2018 and Markl to incorporate the teachings of Ibe and have a wiper that spreads the powder and flattens it at the same time. Doing so would have the benefit of depositing evenly thinly with a constant thickness (par. 26, Ibe).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Khairallah and Buller 2018 as applied to claim 1 above, and further in view of Honda (US 20150306699), and Hamaguchi (US 20190337085). 
Regarding claim 18, Slaughter in view of Khairallah and Buller 2018 does not disclose the additive manufacturing apparatus according to claim 1, wherein the electron beam emitting, focusing and scanning device comprises: a casing provided outside the vacuum forming chamber; 
a grid electrode provided in the casing and located below the filament; 
an anode provided in the casing and located below the grid electrode; 
a focusing coil provided in the casing and located below the anode; and 
a pair of X/Y deflection coils provided in the casing and located below the focusing coil.
Honda discloses an electron beam apparatus wherein the electron beam emitting, focusing and scanning device comprises: a casing provided outside the vacuum forming chamber (housing around the electron source, Fig. 1); 
a grid electrode provided in the casing and located below the filament (extractor electrode 12); 
an anode provided in the casing and located below the grid electrode (acceleration electrode 13); 
a focusing coil provided in the casing and located below the anode (objective lens 14); and 
a pair of X/Y deflection coils provided in the casing and located below the focusing coil (deflector lens 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah and Buller 2018 to incorporate the teachings of Honda. One of ordinary skill in the art would know that an electron beam device have the components taught by Honda.
Slaughter in view of Khairallah, Buller 2018, and Honda does not disclose a filament configured to generate an electron beam and provided in the casing; a cathode provided in the casing and linked to the filament; 
Hamaguchi discloses an electron beam apparatus where there is a filament (heating unit 26 for making the cathode generate thermoelectrons, Fig. 2) configured to generate an electron beam and provided in the casing; 
a cathode (cathode 22 is linked to the heating unit 26, Fig. 2) provided in the casing and linked to the filament; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter in view of Khairallah, Buller 2018, and Honda to incorporate the teachings of Hamaguchi. One of ordinary skill in the art would know that an electron beam emitter has a filament and cathode for generating electrons. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761